Citation Nr: 1226788	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-23 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension, including as associated with (i.e., as secondary to) already service-connected Type II Diabetes Mellitus with erectile dysfunction (ED).

In January 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  This additional development especially included obtaining any outstanding medical treatment records, whether VA or private, and having the Veteran undergo another VA compensation examination for an additional medical nexus opinion concerning the etiology of his hypertension, but particularly in terms of whether it is directly or presumptively due to his military service or alternatively aggravated, even if not caused, by his already service-connected Type II Diabetes Mellitus.

In a letter later in January 2012, the AMC asked the Veteran to identify all sources of additional evaluation or treatment for his hypertension or diabetes since service, particularly all private medical records dated in approximately 1999 pertaining to his initial diagnosis and treatment for hypertension and diabetes.  And to facilitate assisting him in obtaining these confidential medical records, the AMC enclosed the appropriate form (VA Form 21-4142) to permit the release of these records to VA.  The AMC also, itself, requested records from the VA Medical Center (VAMCs) in Augusta, Georgia, Columbia, South Carolina, and Dublin, Georgia, and had the Veteran undergo the requested VA compensation examination in March 2012.


Although the Veteran indicated on the VA Form 21-4142 that he had been treated at the VAMC in Dublin, Georgia, in 1999, including for his Type II Diabetes Mellitus and high blood pressure (hypertension), he in actuality had not been seen there before October 2000 according to a search of the Compensation and Pension Record Interchange (CAPRI) system.  The AMC also called and spoke with a lady in the Release of Information (ROI) department at the Dublin VAMC concerning any treatment the Veteran had received there prior to 2000, and specifically in 1999, and after a search of their system, she confirmed the Veteran had no record of being seen there before October 23, 2000, and that his treatment notes state that he was first seen at that facility that date.  The records of his ongoing evaluation and treatment since October 2000 are already in the file - as the Board had acknowledged when remanding the claim.

The AMC resultantly sent the Veteran another letter in April 2012 indicating that it had searched for additional records at the Dublin VAMC, only to learn there are no such records there dated prior to October 23, 2000.  So the AMC asked that he advise whether he was seen there in 1999, that he submit the records if he had them in his personal possession, or that he apprise the AMC of their location.  He submitted a statement in support of claim (VA Form 21-4138) later in April 2012, in response, indicating he went to a local doctor (Dr. J.B.), and that she is the one that diagnosed him with high blood pressure along with diabetes.  He also said that since then, however, she has relocated elsewhere, and that he is unable to locate the records VA has asked for, so Dublin has his records.  Thus, inasmuch as VA already has all records from the Dublin VAMC, and the Veteran seemingly has indicated no additional records appear forthcoming from Dr. J.B., no additional efforts need be made.  See 38 C.F.R. § 3.159(c)(1), (c)(2), and (e)(1) (2011).  Moreover, the medical opinion obtained on remand is responsive to the questions asked concerning whether the Veteran's hypertension is directly or presumptively due to his military service or alternatively aggravated by his service-connected Type II Diabetes Mellitus, even if not caused by it (which was the conclusion of a prior VA compensation examiner).  So there was compliance with the remand directives in attempting to obtain the additional medical evaluation or treatment 

records and in having the Veteran undergo the additional VA compensation examination for the necessary additional medical comment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance.).


FINDING OF FACT

The most probative medical and other evidence of record indicates the Veteran's hypertension first developed many years after his military service, contemporaneously with his Type II Diabetes Mellitus, so not a result or consequence of his diabetes, and has not been exacerbated by his diabetes either.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability, namely, his Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2006 and November 2007, prior to initially adjudicating his claim in the January 2008 decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  These letters informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by, as well, discussing the "downstream" disability rating and effective date elements of the claim.

Moreover, he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist him with his claim by obtaining all potentially relevant evidence that exists and is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment records (STRs), VA outpatient records, and the reports of his VA and contract compensation examinations.  As already explained, the Board's January 2012 remand of this claim was to obtain additional treatment records and to have him undergo another VA compensation examination for an additional medical opinion.

He had this requested VA compensation examination in March 2012, as a supplement to a VA compensation examination he earlier had had in December 2007.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  And, as already alluded to, the March 2012 VA compensation examiner provided the needed additional comment concerning the etiology of the hypertension, including especially in terms of whether it is directly or presumptively related or attributable to the Veteran's military service or, alternatively, secondary to his service-connected Type II Diabetes Mellitus and, specifically, aggravate by his diabetes since the earlier December 2007 VA compensation examiner already had discredited the notion that the diabetes caused the hypertension.

The AMC also, as explained, exhausted all efforts on remand to obtain all additional evaluation or treatment records - especially those dated prior to October 2000, so in 1999.  But these efforts unfortunately were to no avail.  The AMC made the amount of requests required by 38 C.F.R. § 3.159(c)(1) and (c)(2), depending on whether the records being requested were in the possession of a Federal department or agency (i.e., at a VAMC versus a private doctor's practice), and appropriately notified the Veteran when unable to obtain any additional records, in accordance with 38 C.F.R. § 3.159(e)(1).

Hence, there was compliance with the Board's remand directives, both in terms of trying to obtain these additional medical treatment records and in having the Veteran undergo the additional VA compensation examination for the additional medical nexus opinion needed concerning the etiology of his hypertension.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board therefore finds that no further assistance with this claim is required.


Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether Service Connection for Hypertension is Warranted

The primary basis of the Veteran's claim is that his hypertension was caused or aggravated by his already service-connected Type II Diabetes Mellitus, so is secondary to this service-connected disability.  He alternatively claims, to a lesser extent, that his hypertension also is directly related to his military service.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement - directive, presumptive and secondary, must be considered when adjudicating a claim for service connection).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also may be granted for hypertension on a presumptive basis if it was manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Turning now to the facts of this particular case.  The Veteran's STRs show that his blood pressure was 110/74 during his military pre-induction medical examination in November 1967.  He began serving on active duty in March 1968.  His blood pressure, when again measured later that year, in November 1968, was 110/68.  And his blood pressure was 132/80 during his subsequent military separation examination in August 1970.  So all blood pressure readings while in service were within normal limits.  It therefore follows that he certainly did not have persistently elevated blood pressure indicative or even suggestive of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), indicating hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, and that, for purposes of this section, the term hypertension means that diastolic blood pressure (i.e., the bottom number) is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure (i.e., referring to the top number) is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  His military service ended in September 1970.

VA outpatient records dated since 2000 reflect ongoing treatment, including medication, for hypertension.  An October 2000 initial VA outpatient note reflects that the Veteran reported that he had then recently been diagnosed with diabetes by his private physician; on examination, his blood pressure was 169/96.  He was diagnosed with new-onset diabetes, hypertension, and hyperlipidemia.  In January 2001 he was diagnosed with uncontrolled hypertension.


A September 2006 statement from a VA physician, Dr. A.A, reflects that he had diagnosed Diabetes Mellitus, Type II, with the following complications directly due to this diabetes:  peripheral diabetic neuropathy, hyperlipidemia, ED, and hypertension.

During a subsequent November 2006 VA compensation examination, the examiner noted the Veteran was diagnosed with diabetes in 1999.  That examiner did not, however, discuss the Veteran's hypertension or etiology of it, only noting instead that he was taking Lisinopril (hypertension medication) daily.

The RO since has granted service connection for the Type II Diabetes Mellitus with ED and for the associated peripheral neuropathy of the upper and lower extremities as a complication.

During his December 2007 VA compensation examination, the Veteran reported that he was diagnosed with diabetes about eight years earlier, so in 1999 or thereabouts, and that his hypertension was diagnosed about the same time, maybe three months afterward.  The examiner diagnosed poorly-controlled Type II Diabetes, ED likely contributed to by diabetes, and hypertension.  With respect to the etiology of the hypertension, however, this examiner opined that since hypertension was diagnosed at approximately the same time as the diabetes, therefore it was not as likely as not that the hypertension was caused by the diabetes because they were diagnosed relatively at the same time.  But the examiner acknowledged that the Veteran's claims file was not available for review and, thus, not reviewed.

Although that December 2007 VA compensation examiner gave an opinion as to whether the current hypertension was caused by the Type II Diabetes Mellitus, concluding it was not given the relatively close proximity of these two diagnoses in relation to each other, the examiner did not also comment on whether any current hypertension alternatively was aggravated by the service-connected diabetes, and did not opine either on the etiology of the hypertension in terms of its possible direct or presumptive relationship to the Veteran's military service.  Moreover, that examiner admittedly did not review the claims file for the pertinent history of the hypertension, since he did not have this opportunity inasmuch as he was not given access to the claims file.  The Board therefore found that medical nexus opinion inadequate for rating purposes, in turn necessitating additional medical comment on this determinative issue of causation or aggravation.  See again Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

In accordance with the Board's remand directive for additional medical comment on the etiology of the hypertension, the Veteran had another VA compensation examination in March 2012.  The evaluating VA physician, Dr. S.S., reviewed the medical record including the claims file.  She first determined that, because there was no evidence of elevated blood pressure readings during the Veteran's service, it was less likely than not (less than 50 percent probability) that his hypertension was directly related to or incurred during his military service.  She cited the fact that his blood pressure readings were at all times during service within normal limits as reason for concluding the hypertension had not incepted in service, and she referenced the specific dates when the Veteran's blood pressure was measured during his service and what the measurements were in terms of systolic and diastolic blood pressure.  She also concluded that it was less likely than not (less than 50 percent probability) the Veteran's hypertension was proximately due to or the result of his service-connected condition, referring to his Type II Diabetes Mellitus, or an aggravating factor in his hypertension.  

In discussing the underlying medical rationale for disassociating the hypertension from the service-connected Type II Diabetes Mellitus, she provided a detailed account of the Veteran's blood pressure readings from the time of the initial diagnosis in October 2000 to as recently as November 2011.  She observed there was no apparent increasing trend or elevation in his blood pressure readings over the course of the last 11 years.

In deciding this claim, the Board must analyze the probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  With this mind, and after considering the evidence both for and against the claim, the Board finds the statements of the VA physician in September 2006, Dr. A.A., less persuasive in light of the overall record and the opinion of the VA physician, Dr. S.S., and to some extent the opinion of the physician assistant who conducted the December 2007 examination.

As an initial matter, in reporting his diagnosis, Dr. A.A. did not submit any remarks supportive of his conclusion or discuss the criteria on which he had based his opinion.  And while it is presumed his diagnosis of hypertension (including being a complication of the diabetes) was in accordance with accepted medical standards, this does not negate the need for him to actually discuss or explain how the hypertension is a complication of the diabetes, that is, either caused or aggravated by the diabetes, especially since Dr. S.S. (as well as the VA physician's assistant) who evaluated the Veteran for compensation purposes in March 2012 and December 2007 gave far more detailed and comprehensive reports, in comparison, as to why the Veteran's hypertension is not directly or presumptively related to his military service, since not shown at any time during his service or even for many years after his discharge, until October 2000 or thereabouts at the earliest, and was not caused by his service-connected diabetes and is not being aggravated by the diabetes, either, to warrant alternatively granting service connection on a secondary basis.  And this is where most of the probative value of an opinion is derived, from the discussion of its underlying rationale.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Indeed, even review of the claims file does not compensate for reasoned medical analysis and explanation of the opinion.  A medical opinion is considered adequate, versus inadequate, when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability will be fully informed and permit the Board to weigh the probative value of the opinion against others.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  This clinician who indicated the Veteran's hypertension was a complication of his Type II Diabetes Mellitus did not relate any clinical data or other evidence supporting this conclusion, whereas Dr. S.S. and the physician's assistant who concluded unfavorably cited specific clinical findings (such as numerous prior blood pressure readings) and history in the records they had reviewed and considered.  

There is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors that have had occasion to treat or evaluate the Veteran over time.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Indeed, to the contrary, although the Board may not ignore the opinions of treating clinicians, the Board is free to discount the probative value of these statements so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Dr. S.S. and the physician's assistant who examined the Veteran for compensation purposes in March 2012 and December 2007 considered his relevant medical and other history, aside from the results of their personal clinical evaluation of him, and discussed his symptoms (or lack thereof) in the context of this history.  The Board therefore gives a lot of probative weight to the reports of the Dr. S.S. and this physician's assistant due to their thorough review of the Veteran 's medical history, their discussion of his particular symptoms, their consideration of the theories presented, and their medical expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Otherwise, an opinion may be reduced in probative value, even where the statement comes from someone with medical training such as Dr. A.A., if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The VA compensation examiners in this particular case thoroughly considered the possibility that the Veteran's current hypertension had its onset in service, within the one-year presumptive period following service, or alternatively was caused or aggravated by the service-connected Type II Diabetes Mellitus, but ultimately rejected these notion based on reasonable medical principles that were supported by the medical and other evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).


Furthermore, the medical evidence supports these VA examiners' conclusions.  In reviewing the Veteran's service as well as post-service history, there is no evidence showing elevated blood pressure (certainly not persistently elevated) or a diagnosis of hypertension in service or within a year of his discharge, certainly not the required indication that it was at least 10-percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 7101.

In fact, there are no records reflecting complaints, diagnosis or findings related to hypertension until October 2000 or thereabouts, so for some 30 years after the Veteran's military service ended in September 1970.  Even accepting that his hypertension may have been initially diagnosed the year prior, in 1999, is still far removed from his service with no suggestion of its initial manifestation during the still many intervening years following the conclusion of his service.  The Board realizes that the mere fact that there is no documentation of this condition for so long after service, such as in the way of treatment records, is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it, especially when considering it on direct and presumptive bases.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Also, because his hypertension was not noted in service, as his blood pressure was at all times within normal limits while in service, this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) does not apply.

Furthermore, when considering this claim on a secondary basis, as long as he was compliant with his medication there was not much fluctuation in his blood pressure readings for the 11 years mentioned (2000 to 2011), as the VA examiner observed.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011), the Federal Circuit Court and Veteran's Court (CAVC) cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  But, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  And, here, the March 2012 VA compensation examiner, Dr. S.S., considered it noteworthy that there were no relevant findings of elevated blood pressure at any time in service or even for many years afterwards, so well beyond the one-year presumptive period following service.  Further, as the December 2007 physician's assistant observed, and which Dr. S.S. essentially affirmed in March 2012, the contemporaneous diagnoses of hypertension and Type II Diabetes Mellitus precluded finding that the service-connected Type II Diabetes Mellitus had caused the hypertension.  Dr. S.S. also found that the relatively stable blood pressure readings for the 11 years since the initial diagnosis of hypertension, so from 2000 to 2011, were evidence against a theory of aggravation of the hypertension by the Type II Diabetes Mellitus.

In this decision, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

However, ultimately, the medical opinions are more competent and credible on the determinative issues of causation and aggravation, especially since hypertension is not the type of condition that is readily amenable to probative lay comment regarding its etiology.  38 C.F.R. § 3.159(a)(1) versus (a)(2).  See, too, Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for hypertension.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for hypertension is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


